Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention regarding the inadequacy of the court’s adverse inference charge, imposed as a sanction against the prosecution for the destruction of the dagger partially displayed by the defendant during the commission of the crimes (see, People v Kelly, 62 NY2d 516; People v Gibbs, 207 AD2d 288, affd 85 NY2d 899; People v Johnson, 220 AD2d 454), is unpreserved for appellate review (see, People v Williams, 196 AD2d 904) and, in any event, without merit (see, People v Martinez, 71 NY2d 937).
Finally, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Hart, Friedmann and Florio, JJ., concur.